                                        Case 19-21963                   Doc 7          Filed 09/06/19                   Page 1 of 1

B2030 (Form 2030)(12/15)


                                                    United States Bankruptcy Court
                                                                         District of Maryland

In re
Pappas, Christos Vasilios                                                                                               Case No.
Debtor(s)                                                                                                               Chapter        7


                                       DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
     compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services
     rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
            For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . .                            $500.00
            Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . .                              $500.00
            Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 $0.00

2.   The source of the compensation to be paid to me was:
            ❑ Debtor                                   ✔ Other (specify) Maria Pappas
                                                       ❑
3.   The source of compensation to be paid to me is:
            ✔ Debtor
            ❑                                          ❑ Other (specify)
4.   ✔
     ❑   I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates
     of my law firm.

     ❑   I have agreed to share the above-disclosed compensation with another person or persons who are not members or associates
     of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the compensation, is attached.

5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
     a.   Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to file a petition in
          bankruptcy;
     b.   Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;
     c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                                             CERTIFICATION

                           I certify that the foregoing is a complete statement of any agreement or arrangement for
                         payment to me for representation of the debtor(s) in this bankruptcy proceeding.

                         09/06/2019                                       /s/ Robert Wilbert
                         Date                                                 Signature of Attorney
                                                                                                                             Robert Wilbert
                                                                                                                       Bar Number: 11567
                                                                                                                       Robert Wilbert, P.A.
                                                                                                                6144 Gazebo Paek Pl S 103
                                                                                                                    Jacksonville, FL 32257
                                                                                                                     Phone: (904) 888-2299

                                                                          Robert Wilbert, P.A.
                                                                             Name of law firm
